LEWIS, J.
(dissenting).
“The remedy provided for by this chapter is summary in its nature, and the mode of proceeding is of the essence of it.” Gray v. Hurley, 28 Minn. 388, 10 N. W. 417. Judgment entered upon dismissal may be a final judgment, from which an appeal will lie, in other civil actions; but that rule of law has no application to the chapter under consideration. No appeal is provided from an interlocutory' order, nor from a judgment, except as provided by section 4044, R. L. 1905, and that is upon the merits. This court has always aimed to preserve the integrity of the remedy. In Spooner v. French, 22 Minn. 37, it was held that the justice might proceed to hear the case at the time appointed in the summons, without waiting an hour, as pro*240vided by the general statutes. In Gray v. Hurley, supra, it was held that an appeal would not lie from an order overruling the demurrer to the complaint, and that the provisions of the general statutes have no application. Hennessey v. Pederson, 28 Minn. 461, 11 N. W. 63, held that the justice had no authority to enter judgment for the restitution of the premises simply upon default.
The purpose of the statute was to provide a speedy remedy, and that purpose has been preserved by the revised laws of 1905. There is no provision authorizing a change of venue, nor the entry of the judgment of dismissal. In any event, having abandoned his case upon a refusal of the justice to change the venue, plaintiff should not be heard to complain of the fact that judgment was entered, at the instance of defendant, dismissing his action for want of prosecution.
For these reasons, I dissent.